Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the document filed on 6/8/2020. 
Claim Rejections - 35 USC § 112
In view of the applicants amendments the 112 rejections is hereby withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “clustering the plurality of lendable securities 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “modules a system a user interface”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernholz (U.S. Patent Pub 2002/0174047) in view of Weinreb (U.S. Patent Pub 2007/0162365) and Lawson (U.S. Patent 8,332,299) and Lian (U.S. Patent Pub 2015/0317736)
Re claim 1 & 5 & 11: Fernholz discloses: 

receiving, over a user interface, a plurality of offers to borrow at least one lendable security associated with respective lending terms set by an owner of the lendable security (see Fernholz Figure 4 item 410 + figure 7 item 710-720)
clustering, using a computer processor, the plurality of lendable securities offered for borrowing into clusters, each cluster having offers from different owners, based on predefined criteria; (see Fernholz Figure 1  + figure 7 item 730-750)
setting an automatic lending limit according to the customer’s classification based on the customer’s profile or preference (see Fernholz Figure 1  + figure 7 item 730-780, 770 “within”  + paragraph 0047-0048)
maximizing the potential value from securities lending of the owners’ lendable securities by generating price requirements for the clustering of plurality of lendable securities offered for borrowing into clusters, each cluster having offers from different owners, taking into account the automatic lending limit and further based on predefined criteria; and (see Fernholz Figure 1  + figure 7 item 730-780 + paragraph 0047-0048)
matching, by the computer processor, between at least one borrower and a plurality of owners of a same cluster, wherein the matching is based on an Enhanced First In First Out (EFTFO) lending order rule that is based on providing optimal allocations, given predefined lending and settlement criteria, as well as further requirements applied by a party other than the owners or the borrowers, while maintaining fair and equitable allocations and calculating a minimum lending return that ensures that clients’ securities are only lent when the expected return after fees is positive.  (see Fernholz Figure 1  + figure 7 item 730-780)


While examiner believes, Fernholz teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Weinreb and Lawson and Lian additionally teaches the limitations of the applicant. Specifically: 
Weinreb paragraph 0322 also teaches first in first out
Lawson Figure 4 item 401-404 also teaches “lending and settlement criteria” and “enabling said owner to either automatically approve matched transactions, or to pre-approve each matched transaction” see column 2 lines 63- column 3 line 19) and “lending limits” (see column 2 lintes 62- column 3 line 20 + Figure 5 & 6 & 8) 
Lian figure 4 also teaches “maintaining fair and equitable allocations and calculating a minimum lending return”
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fernholz by adapting any features of Weinreb and Lawson and Lian.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Fernholz and Weinreb and Lawson and Lian both relate to same subject area of portfolio trading systems. 
Re claim 2 & 6 & 12: see claim 1 + 
further comprising of automatically initiating a plurality of lending deals between the matched borrowers and the respective owners of the lendable securities of the cluster. (see Fernholz Figure 1  + figure 7 item 730-780)
Re claim 7 & 13: see claim 1 + 
wherein maximizing the potential value from securities lending of the owners’ lendable securities is achieved by applying a pricing function to the offered securities given the respective lending terms to yield scores associate with potential lending deals, and applying the matching based on the scores, to yield an overall maximum score of the lending deals. (see Fernholz Figure 1  + figure 7 item 730-780 + Lawson Figure 4 item 401-404 + Lian figure 4)
Re claim 3 & 8 & 14: see claim 1 + 
wherein said lending terms comprise of at least minimal number of units; minimum lending rate; method of approving loan requests; and recall terms. (see Fernholz Figure 1  + figure 7 item 730-780 + Lawson Figure 4 item 401-404 + Lian figure 4)
Re claim 4 & 9 & 15: see claim 1 + 
wherein the collateral comprise at least one of: cash; government bonds; corporate bonds; equities; and Exchange Traded Funds. (see Weinreb paragraph 2940 & 3495)
Re claim 10: see claim 1 + 
wherein said further requirements comprise at least one of: minimal number of security lending units; (see Fernholz Figure 1  + figure 7 item 730-780 + Lawson Figure 4 item 401-404 + Lian figure 4)
Response to Arguments
Applicant’s arguments have been considered but since they are directed to material added by amendment, Applicant is referred to the detailed citations and explanations above for the rejection of this material.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698